 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEIRON M. ELIAS,                                  No. 2:17-cv-2106 DB P
12                       Plaintiff,
13            v.                                        ORDER AND
14    J. KINROSS, et al.,                               FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983. On

18   October 30, 2018, the Court screened Plaintiff’s complaint and found it to state only a First

19   Amendment free exercise claim against defendants CO Kinross, Lt. Gilliam, and Lt. Appleberry,

20   and a RLUIPA claim against Warden Fox. (ECF No. 11.) Plaintiff was then given the option to

21   stand on his complaint, dismiss this action, or proceed on the complaint as screened. While he

22   originally sought to amend his complaint, he has recently filed a notice of his intent to proceed

23   with the pleading as screened. (See ECF Nos. 11, 18.)

24          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court assign a district judge to

25   this action; and

26          IT IS HEREBY RECOMMENDED that this case proceed only on the First Amendment

27   free exercise claim against defendants CO Kinross, Lt. Gilliam, and Lt. Appleberry, and the

28   RLUIPA claim against Warden Fox. All other claims and defendants should be dismissed with
                                                       1
 1   prejudice.

 2             These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, plaintiff may file written objections

 5   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 6   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 7   days after service of the objections. Plaintiff is advised that failure to file objections within the

 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: February 4, 2019

11

12

13

14
     /DLB7;
15   DB/Inbox/Substantive/elia2106.scrn F&R

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
